Action on the 5 El., 9, p. 304, against I. S. and counted that I. S. came to Rich, a master in Chancery, habentem authoritatem, to take affidavits, etc., and made a false affidavit *but did not allege that the affidavit was in Chancery, in Cur. Cancellar, as he ought to.
Otherwise, it is not perjury within the statute. And WHITLOCK, J., said that matters in Chancery are only clerici primi ordinis and used in ancient times to frame the writs and rank now with the cursitors. Therefore, an affidavit taken before them is not within the statute unless it be pleaded to be in Cur. Cancellar. Masters in Chancery heretofore were Priests. Hence they are called Masters. And the Lord Chancellor had the disposition of the livings of 20 marks, that he might prefer the masters in Chancery to them. Postea, Luther v. Holland, p. 724.